UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-6813



STEWART RUSSELL BUCHANAN,

                                              Petitioner - Appellant,

          versus


WILLIAM D. CATOE, Director; CHARLES M. CONDON,
Attorney General,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   David C. Norton, District Judge.
(CA-00-963-3-18BC)


Submitted:   August 30, 2000             Decided:   September 14, 2000


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stewart Russell Buchanan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stewart Russell Buchanan seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2000) and denying reconsideration.      We have

reviewed the record and the district court’s opinion accepting the

recommendation of the magistrate judge and find no reversible

error.   Further we deny Buchanan’s motions to alter the case cap-

tion of the instant appeal, and his motion for an advisory opinion.

We deny a certificate of appealability and dismiss the appeal on

the reasoning of the district court.   See Buchanan v. Catoe, No.

CA-00-963-3-18BC (D.S.C. May 5 and 24, 2000).     We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2